DETAILED ACTION
This is the first Office action on the merits of Application No. 16/478,785. Claims 1-10 are pending.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/2/2019 has been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
on various pages, section headings (e.g. Detail Description of the invention) are missing and adding will be compliant with 37 C.F.R. 1.77(c), as well as be consistent with the single heading added on the preliminary amendment.
Appropriate correction is required.
Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  
in claim 1, line 9, the phrase “and wherein and” has repeated wording and should be –and wherein--;
in claim 10, line 2, the word “axel” should be –axle--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo (US Patent 5904362) in view of Jordan (European Document EP2112062, cited on the IDS dated 10/2/2019).
Regarding claim 1, Yoo discloses a gearbox clutch support structure (Fig. 1) comprising a crank (Fig. 1, 20), a crank bearing (Fig. 1, bearing 24), a clutch pipe (Fig. 1, ratchet wheel 51), a leverage (Fig. 1, drive switching portion 50 with switching lever 52) and a bottom bracket cup (Fig. 1, fixing bracket 25) wherein: said crank bearing is mounted in said crank (shown in Fig. 1), and said clutch pipe is rigidly fixed to said leverage (column 5, lines 7-17, “the ratchet wheel 51 according to the position selection of the switching lever 52 (as shown in a solid or phantom line in FIG. 2), thereby stopping”. Thus, rigidly rotational fixed when in stopped position of the lever. Also, Fig. 1 shows the clutch pipe is fixed axially relative to the leverage in the assembly); and said leverage is mounted on said bottom bracket cup (Fig. 1, 25 and 50. Column 5, lines 7-10, “the switching lever 52 is supported on the fixing bracket”), wherein the bottom bracket cup has an outer diameter (shown in Fig. 2 inner section of 25 has the outer diameter), and wherein said leverage comprises a leverage ring (Figs. 1-2, switching lever 52 is ring-shaped), wherein the leverage ring has an internal diameter (Fig. 2, inner diameter of 52) that is equal to the outer diameter of said bottom bracket cup (see Figs. 1-2).
	Yoo does not explicitly state the internal diameter of the leverage ring is equal to the outer diameter of the bottom bracket cup, however the drawings do appear to illustrate these are substantially equal (Figs. 1-22 shows 52 and 25 diameters are substantially equal and Column 5, lines 7-10, “switching lever 52 is supported on the fixing bracket”). Noting the term “equal” does have some breadth as one of ordinary skill in the art would recognize that having the diameters exactly equal would not achieve the ease of assembly described in the applicant’s specification on page 3.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to modify Yoo to have the internal diameter of the leverage ring equal to the outer diameter of the bottom bracket cup, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. (MPEP 2144.04(IV)(A) and In re Rose, 105 USPQ 237 (CCPA 1955)).
51) are located radially inner of the clutch bearing radial location (24), the clutch pipe forms the outer race of the bearing.
	Jordan teaches that an element mounted to the crank bearing can be mounted either inside or outside to the bearing (Fig. 4, outside mount shown between crank and element 40 and inside mount shown between crank and 42). The inside or outside mounting is a matter of design choice and one of ordinary skill in the art would recognize in the inside modification to the clutch pipe will reduce the size of component in the radial direction which can for example reduce weight or improve manufacturability. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoo to incorporate said clutch pipe is mounted inside of said crank bearing based on the teaching of Jordan to reduce the size of the clutch pipe in the radial direction.
Regarding claim 2, Yoo, as modified by Jordan, discloses the gearbox clutch support structure according to claim 1, wherein said leverage further comprises a blockade (Yoo, Fig. 2, e.g. handle 55 acts as a blockade when reacting against 25 and column 5, lines 8-12. Alternatively, stopper 53 is associated with the leverage and blocks when the leverage is in the stopped position).
Regarding claim 3, Yoo, as modified by Jordan, discloses the gearbox clutch support structure according to claim 1, wherein said clutch pipe is a basis for other clutch elements (Yoo, Fig. 1, e.g. 41-1 and column 5, lines 20-23
Regarding claim 4, Yoo, as modified by Jordan, discloses the gearbox clutch support structure according to claim 1, further comprising a spline (Yoo, Fig. 2, grooves 56) configured to block rotation of said leverage relative to said clutch pipe (Yoo, column 5, lines 7-10).
Regarding claim 6, Yoo, as modified by Jordan, discloses the gearbox clutch support structure according to claim 1 further comprising a yoke (Yoo, Fig. 1, e.g. a flange of 51 extends radially inwards and reacts against the yoke (idle gear 61) which can hold in position and axially react movement of 51) configured to constrain movement of said clutch pipe away from said crank (Fig. 1).
Regarding claim 8, Yoo, as modified by Jordan, discloses the gearbox clutch support structure according to claim 1, wherein said crank bearing is an angular contact bearing (Yoo, Fig. 1, bearing 24 is shown as angular contact bearing).  
Regarding claim 10, Yoo, as modified by Jordan, discloses the gearbox clutch support structure according to claim 1 further comprising an axle (Yoo, Fig. 1, pedal shaft 22) on which the crank is mounted. 
	
Allowable Subject Matter
Claims 5, 7, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claim 5, the prior art does not disclose or render obvious

	Regarding claim 7, the prior art does not disclose or render obvious the gearbox clutch support structure, wherein said crank bearing comprises an internal flange configured to constrain movement of said clutch pipe towards said crank, in combination with the other elements required by claim 1.
	Regarding claim 9, the prior art does not disclose or render obvious the gearbox clutch support structure further comprising a wave spring mounted between said bottom bracket cup and said clutch pipe, in combination with the other elements required by claim 1.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI WU whose telephone number is (469)295-9111.  The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LORI WU/Examiner, Art Unit 3655